21-30071-hcm Doc#26 Filed 03/04/21 Entered 03/04/21 14:46:06 Main Document Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                           EL PASO            DIVISION


   IN RE:
    The Gateway Ventures LLC                         CASE NO.               21-30071-HCM
                                                     CHAPTER 11

   PROCEEDING MEMO - §341 MEETING ON                  3/4/21         , AT     11:00      a.m.

   1.    Disclosure statement filed by attorney for debtor pursuant to 11 U.S.C. § 329 and
         Bankruptcy Rule 2016(b): YES

   2.    Debtor(s) appeared:    YES

   3.    Counsel for debtor(s) appeared: YES

   4.    Meeting adjourned to                              , at                a.m.

         OR

         Meeting concluded: YES

   5.    Notes of Presiding Officer:

         1. Debtor needs to amend schedules as discuss at meeting.




   DATE PETITION FILED:                2/2/21
   BAR DATE:         6/2/21
   PLUS      DAYS:

   CREDITORS' COMMITTEE FORMED: NO                   NOTICE OF APPOINTMENT FILED:




                                                     /s/ James W. Rose, Jr.
                                                                     Presiding Officer



                                                                                         REV 7/1/2003
